Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marquise Leon Nelson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the *334record and find that this appeal is frivolous, and we dismiss the appeal for the reasons stated by the district court. Nelson v. Virginia, No. 7:16-cv-00055-JPJ-RSB (W.D. Va. July 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED